Order entered July 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00255-CV

      IN RE GUARDIANSHIP OF JOYCE MARGOL, AN ALLEGED
                   INCAPACITATED PERSON

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-20-02238-2

                                     ORDER

      Before the Court is appellant’s unopposed motion for a seven-day extension

of time to file his brief. It appears the briefing deadline was triggered before a

complete appellate record was filed, and a supplemental reporter’s record of a

hearing held June 7, 2021 remains to be filed. Because the deadline for filing

appellant’s brief does not begin to run until the record is complete, we GRANT the

motion to the extent we RESET the deadline for appellant’s brief and ORDER

Lisabeth Kellett, Official Court Reporter for Probate Court No. 2, to file the

supplemental reporter’s record of the June 7th hearing no later than July 26, 2021.
We further ORDER appellant’s brief be filed within thirty days of the filing of the

supplemental record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Kellett and the parties.




                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE